Citation Nr: 0121383	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued the 10 
percent disabling rating.

In June 2001 the veteran presented testimony before the 
undersigned Board member at a hearing in Washington, D.C.  At 
that time, the following informal claims were raised by the 
testimony and submitted in writing by the veteran: (1) 
entitlement to service connection for a left upper extremity 
condition as secondary to the service connected residuals of 
a right wrist fracture; (2) entitlement to service connection 
for a stomach disorder as secondary to medication taken for 
the service connected residuals of a right wrist fracture; 
and (3) total disability based on individual unemployability. 
These matters are hereby referred to the RO for appropriate 
action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A preliminary review of the claims file reveals that 
additional action is necessary before appellate disposition.  
The veteran was afforded a VA examination in December 1999 at 
the Salisbury VA Medical Center (VAMC).  The examiner noted 
that the veteran's medical records were not available for 
review. Since it is important that each disability be viewed 
in relation to its history, the VA examination currently of 
record is inadequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  For this reason, the 
veteran should be scheduled for an additional VA examination.  
Further, copies of all pertinent records in the veteran's 
claims file or, in the alternative, the claims file, must be 
made available to the examiner for review.

In the veteran's April 2000 hearing before the RO, he 
testified that he was 100 percent disabled according to the 
Social Security Administration.  The complete Social Security 
records are not contained within the veteran's claims file.  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for residuals of a right wrist 
fracture with degenerative joint disease 
are associated with the claims folder.

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of all medical records utilized in 
reaching that decision.

4.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the severity of his service-
connected residuals of a fractured right 
wrist. All studies deemed appropriate 
should be performed and all findings 
should be set forth in detail. The 
examiner must review the entire claims 
folder, to include any reports added to 
the record in accordance with paragraphs 
1 through 3, above. The examination must 
be conducted taking into account the 
entire medical history.  In the report of 
the examination, the examiner should 
respond specifically to each of the 
following items:

(a) What is the range of motion of the 
veteran's right wrist in terms of 
dorsiflexion and palmar flexion?

(b.) Does the veteran have ankylosis of 
the right wrist?

(c.)  If ankylosis is present, describe 
the position of the wrist in degrees of 
palmar flexion or dorsiflexion.

(d.)  If ankylosis is present, state 
whether there is ulnar or radial 
deviation.
	
All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. The veteran must be 
properly informed of his scheduled VA 
examination, and he should be given 
notice of the consequences of failure to 
report for the examination, including an 
explanation of the provisions of 38 
C.F.R. § 3.655. If the veteran does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  Once the foregoing has been completed, 
the RO should readjudicate the veteran's 
claim for entitlement to an increased 
rating for residuals of a right wrist 
fracture with degenerative joint disease.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




